Citation Nr: 0005930	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating action 
in which the RO denied service connection for residuals of an 
injury to the right and left shoulders.  In May 1999, the 
Board remanded both issues to the RO for further development.  
After completion of the requested development, in June 1999, 
the RO continued the denial of service connection for 
residuals of an injury to the right and left shoulders.  
These issues are now again before the Board.

In his substantive appeal, the veteran requested a hearing 
before a member of the Board at the RO.  However, in response 
to an August 1997 inquiry, the veteran indicated that he was 
not able to appear for such a hearing in September 1997, and 
indicated that he wished to withdraw his hearing request. 


FINDING OF FACT

There is no competent evidence of a nexus between a current 
right or left shoulder disability and any incident of 
service, to include any injury therein.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for residuals of an injury to 
the right and left shoulders.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals that on 
entrance physical examination, there were no complaints of 
findings pertaining to either shoulder.  In an October 1961 
treatment record, it was noted that the veteran fell off a 
tank injuring his shoulder.  In a subsequent treatment record 
dated in October 1961, the veteran had left acromio 
clavicular pain.  It was noted that he experienced trauma to 
the shoulder 3 weeks ago.  There was slight swelling but no 
deformity.  In a November 1961 treatment record, the veteran 
was diagnosed with myositis supra spinatus of the left 
shoulder.  The discharge examination was negative for any 
complaints, findings, or diagnosis of shoulder pain.

In a VA outpatient treatment record dated in March 1996, the 
veteran complained of bilateral shoulder pain.  The examiner 
noted a history of left shoulder injury 34 years ago.  It was 
further noted that the veteran currently used a cutting 
machine at work.  The assessment was chronic shoulder pain 
that was suspected to be related to degenerative joint 
disease.  

In a May 1999, the Board remanded the case to the RO for 
further development.  The RO was requested to obtain 
outpatient treatment records from the Clarksburg VAMC since 
January 1, 1995 and to advise the veteran of the evidence he 
would need to submit in order to well-ground his claims.  The 
RO completed the requested development.  A letter dated in 
May 1999 from the RO to the veteran informed the veteran of 
what evidence he needed to submit in order to support his 
claims.  

The RO obtained copies of VA outpatient treatment reports 
dated from March 1994 to March 1999.  The records show that 
the veteran was seen on several occasions with complaints of 
right and left shoulder pain.  A March 1994 treatment record 
reflects that the veteran complained of right shoulder pain 
that he claimed he injured in service.  The impression was 
status post injury of the right shoulder.  In a February 1997 
treatment record, the veteran claimed that his shoulders have 
been bothering him for 20 years.  It was noted that the 
veteran had an impingement of the left shoulder in 1996.  The 
assessment was impingement of the left shoulder.

In June 1999, the veteran submitted private outpatient 
treatment records dated in February and March 1993, which 
reveal that the veteran received treatment for shoulder pain.  
In a March 1993 treatment record, the veteran complained of 
pain in the right shoulder.  The assessment was 
acromioclavicular inflammation.  

A June 1999 supplemental statement of the case (SSOC) 
reflects the RO's continued denial of the claims for service 
connection for residuals of an injury to the right and left 
shoulders.    

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).

The threshold question to be answered with respect to each 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim, that is, a claim 
that is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinksi, 1 Vet. App. 78 (1990).  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him in the development of his claim, and the 
claim must fail. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). As will be explained below, the 
Board finds that his claims for service connection residuals 
of a right and left shoulder injury are not well grounded. 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19  (1993); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

As regards the claim involving the right shoulder disability, 
the Board first notes that the veteran is currently diagnosed 
with a right shoulder disorder.  Thus, the first Caluza 
requirement is met.  Although the veteran has alleged that he 
injured his right shoulder in service, there is no objective 
evidence to establish that such an injury, in fact, occurred.  
However, even accepting as credible his assertions of such an 
in-service injury for purposes of establishing the second 
Caluza requirement, the claim must still fail in the absence 
of medical evidence of a nexus between his current right 
shoulder disability and any such injury or other incident of 
service.

As regards the left shoulder, the Board notes that the 
service medical records reflect that the veteran was treated 
for a left shoulder injury in service. Clinical records also 
show that he currently has a left shoulder disorder.  The 
veteran has thus satisfied the first two prongs for a well- 
grounded service connection claim as set forth in Caluza.  
However, like with the right shoulder, his claim for service 
connection for a left shoulder disability must fail in the 
absence of medical evidence of a nexus between the currently 
claimed left shoulder disorder and service.

The medical record discloses that the veteran was treated on 
a few occasions for a left shoulder injury during service.  
The last service record of treatment for shoulder pain is 
dated in November 1961.  There is a gap of over 30 years 
between the veteran's in-service and the earliest documented 
post-service diagnosis of a left shoulder disorder, which was 
shown in the mid 1990s.  There is no clinical evidence which 
establishes chronicity between the veteran's service and the 
currently claimed low back disability.  Moreover, even if his 
assertions are accepted as establishing continuity of 
symptomatology, there still is no medical evidence of a nexus 
between his such symptoms and the current disability.  See 38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 498.

The Board has considered the veteran's assertions that there 
is a relationship between his current right and left shoulder 
disorders and service.  However, as a layman without medical 
training or expertise, he is not competent to render a 
medical opinion on a medical matter, such as the diagnosis or 
etiology of a condition.  See Espiritu, 2 Vet. App. at 494-5.  
It is important to note that where, as here, the 
determinative issue involves medical causation, competent 
medical evidence is required in order for a claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois, 6 Vet. App. at 140; Grottveit, 5 Vet. App. at 93.  
Lay testimony is insufficient to fulfill the burden because 
lay persons generally lack the expertise necessary to opine 
on matters involving medical knowledge.  Kirwin, 8 Vet. App. 
at 152; Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. 
at 494.  The veteran's lay statements are not considered 
competent with respect to a nexus between his current left or 
right shoulder disorders and his active military service.  
Thus, the third prong of Caluza has not been satisfied with 
respect to either claim.

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of well-
grounded claims.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claims of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  The veteran was afforded an opportunity to submit 
objective evidence to support his claims, but did not do so.

As a final matter, the Board notes that, following the 
development requested on remand, the RO denied the claims as 
not well grounded.  Hence, there is no prejudice to the 
veteran in the Board doing likewise.  Moreover, as RO has 
advised the veteran of the basis for the denial of the claim 
and the criteria for presenting a well-grounded claim, the 
Board finds that the duty to inform him of the evidence 
needed to support his claims has been met.  See 38 U.S.C.A. 
§ 5103 (West 1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

In the absence of evidence of a well-grounded claim, service-
connection for residuals of an injury to the right shoulder 
is denied.

In the absence of evidence of a well-grounded claim, service-
connection for residuals of an injury to the left shoulder is 
denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

